Citation Nr: 0007960	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$868.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
November 1999 to clarify whether the veteran wished to have a 
personal hearing before a member of the Travel Board.  By a 
December 9, 1999 letter, the RO attempted to contact the 
veteran for the requested clarification.  However, no 
response to the letter was received by the RO, and the appeal 
was again certified for appellate consideration in March 
2000.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the 
overpayment.

3.  The veteran did not report $3,098 made by his spouse in 
wages in 1989 and $95 of his own wages in 1989, resulting in 
an overpayment of $868.

4.  The VA is not at fault for the creation of the 
overpayment of pension benefits in the amount of $868.

5.  The veteran's combined monthly income is $634 and his 
total monthly expenses are $618.

6.  Collection of the indebtedness would result in financial 
hardship to the veteran.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1999).

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  There is no issue as to 
whether the overpayment in benefits was properly created.  
See Schaper v. Derwinski, 1 Vet.App. 430, 434 (1991).  The 
overpayment at issue arose as a result of the veteran's 
failure to report $3,098 of income received by his spouse in 
1989, in addition to $95 in wages by the veteran in 1989.  
These wages were not reported to the RO, and the adjustment 
resulted in an overpayment of benefits which were paid to the 
veteran.

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income.  38 U.S.C.A. § 1521.  For pension purposes, payments 
of any kind from any source will be counted as income during 
the 12 month annualization period in which received, unless 
specifically excluded under the provisions of 38 C.F.R. § 
3.272 (1999).  Also see 38 C.F.R. § 3.271.

A veteran who is receiving pension must notify the VA of any 
material change or expected change in income, which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

The evidence of record demonstrates that the veteran applied 
for a nonservice-connected pension, which was granted by a 
March 1989 rating decision.  The RO later received a report 
from the Oklahoma Tourism and Recreational Department stating 
that the veteran's spouse had made $3,098 in wages during 
1989.  The RO also adjusted the veteran's benefits based on a 
report from Bland Scaffold Rental and Erection company 
stating that he had received $95 in wages during 1989.  The 
subsequent adjustment resulted in an overpayment of benefits, 
and the VA began deducting the veteran's pension checks $50 
per month.

The first question which must be answered is whether the 
veteran's actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The RO 
considered the facts in this case, and concluded that none of 
the foregoing circumstances existed.  Notwithstanding this, 
however, the Board must render an independent determination 
in this regard.  See Ridings v. Brown, 6 Vet.App. 544, 546 
(1994).

The Board notes that "[t]here is no all-embracing definition 
of 'fraud' and the existence or lack of fraud is a case-
specific conclusion based on all facts in each instance."  
VAOPGC 4-85 (September 16, 1985).  The Office of the General 
Counsel has found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.  
Id (citing Black's Law Dictionary (rev. 
5th ed. 1979).

"Misrepresentation of a material fact" must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  
"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Conduct by a claimant undertaken with intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.

In this case, the record in general discounts any knowingly 
wrongful action by the veteran or his wife in creation of the 
overpayment.  Apparently, there has been significant marital 
discord and he may not have been aware of the economic 
undertakings assumed by his wife.  Although the veteran and 
his wife were divorced in April 1990, and the wages in 
question were earned before that time, the claims file 
contains numerous references to the veteran leaving his wife 
for long periods of time even prior to the divorce.  Thus, it 
is reasonable to assume that he may not have known that she 
was earning wages from Oklahoma Tourism and Recreational 
Department.  In regard to the wages earned by the veteran in 
1989, as the amount is below $100, the veteran may not have 
been aware that he needed to report the wages.

As the Board has found that the veteran's actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether the collection of 
debt was contrary to the principles of equity and good 
conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
Recovery of the overpayment shall be waived if it is 
determined that recovery of the indebtedness would be against 
equity and good conscience.  38 C.F.R. § 1.963(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  In such a determination, consideration 
will be given to six elements which include the degree of 
fault of the debtor; a balancing of fault between the debtor 
and VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt." 38 C.F.R. § 1.965(a)(1).  Here, the debt was created 
because the veteran did not correctly report wages received 
by himself and his wife.  In light of the fact that the 
veteran incorrectly reported these earnings, he bears fault 
in creation of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2).  This element requires weighing the 
fault of the debtor against the fault of the VA.  In this 
case, the VA does not appear to be at fault in creation of 
the overpayment.  The VA had no part in the creation of the 
overpayment; as stated above, it was the veteran who did not 
report the 1989 wages.  The RO duly notified the veteran in 
advance that income and expenses must be reported.  The 
veteran was also notified of the importance of immediate and 
direct notification of any change in the source or amount of 
income or expenses.  The RO has acted promptly in adjusting 
the veteran's benefits and in assessing an overpayment.  
Thus, the Board finds no fault on the part of the VA in the 
creation of the debt.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  The veteran 
has essentially based his appeal on this hardship element, 
and he has indicated on several occasions that payment of the 
debt would result in financial hardship.  The veteran is a 
farmer, and he indicated in a December 1993 statement that 
his roof was leaking and he needed the money to fix it.  The 
veteran also submitted a statement in October 1994 that his 
home was sold and that he would have been homeless except 
that he was able to move in with his sister.  When the 
veteran requested in September 1993 that his overpayment be 
waived, he indicated that he could not pay his bills and he 
would have to sell some cows to cover some expenses.  He 
reported that his combined monthly net income was $634 and 
his monthly expenses were $618.  The Board finds these 
figures to be reasonable.  Parenthetically, the Board notes 
that the RO found that the veteran's wife was not entitled to 
an apportionment of his VA checks because it would have been 
an undue hardship to him.  Because it appears from the record 
that the recovery of the overpayment would result in undue 
financial hardship on the veteran, the Board will grant a 
waiver of recovery of the overpayment.

In light of the grant of the veteran's appeal, the elements 
concerning whether recovery would defeat the purpose of the 
benefit, unjust enrichment, and reliance on a VA benefit are 
not relevant.  In this regard, the Board notes that the 
veteran will not be unjustly enriched because the Board has 
found that recovery of the overpayment would result in undue 
hardship.  In this case, recovery of the indebtedness would 
be against equity and good conscience.



ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$868.00 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

